Citation Nr: 0002752	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
injury, with degenerative joint disease (arthritis), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to June 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1997 from the San Juan, Puerto 
Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had some limited range of motion on 
extension-flexion of the left knee when recently examined by 
VA for compensation purposes in March 1997.

2.  The veteran's left knee disability is manifested by 
slight impairment caused by instability, but it is not 
otherwise shown that he has any additional functional loss 
due to pain on use or fatigue, incoordination, etc.  Evidence 
of either swelling, effusion, deformity, crepitus, or 
instability was not shown on the March 1997 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee injury residuals with X-ray evidence of 
degenerative joint disease (arthritis) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.59, Diagnostic Codes 5003-5257, 5258, 5260 
(1999).

2.  The criteria for a separate 10 percent rating for left 
knee limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran and his representative contend, in essence, that 
the severity of the veteran's service-connected left knee 
disability has increased and that an increased rating is 
therefore warranted.  Specifically, it is asserted that the 
veteran experiences left knee pain due to arthritis as well 
as restricted motion, and that, therefore, a 20 percent 
rating is for assignment.  See Informal Hearing Presentation, 
dated in June 1999.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A VA examination was conducted in December 1972.  At that 
time the veteran reported that he injured his left knee 
during service.  Examination revealed no deformity, but did 
show sub-patellar pain on forced motion.  

In January 1973, the RO granted service connection for a left 
knee injury with no residuals.  A noncompensable evaluation, 
pursuant to Diagnostic Code 5257 of VA's Schedule for Rating 
Disabilities (Schedule), was assigned.  

Subsequently, in July 1995, the RO, following its review of 
certain medical evidence, to include the report of a June 
1995 VA orthopedic examination, increased the disability 
evaluation assigned to the veteran's service-connected left 
knee disability to 10 percent.  In so doing, the disability 
was recharacterized as status post left knee injury, with 
degenerative joint disease confirmed on X-ray examination (in 
conjunction with June 1995 VA examination).  The RO rated the 
disability pursuant to Diagnostic Code(s) 5003-5257 of the 
Schedule.

The record reflects, as shown as part of a VA Form 21-4138, 
Statement in Support of Claim, dated in January 1997, that 
the veteran indicated his desire to seek an increased rating 
for his service-connected left knee disability.  

The report of a March 1997 VA orthopedic examination shows 
that the veteran complained of left knee pain as well as left 
leg cramps.  He added that he had swelling in the knee and 
that he used a cane for ambulating short distances.  
Examination revealed no evidence of swelling, effusion, nor 
deformity of the left knee.  Crepitus was not shown on range 
of motion testing.  Significant atrophic changes due to 
vascular insufficiency in both legs distally was reported.  
No left knee joint instability was shown.  McMurray's test 
was negative.  Range of motion testing of the left knee was 
reported as:  Flexion - 95 degrees; Extension - 170 degrees.  
In addition, the report noted that X-ray diagnostic clinical 
testing accomplished in July 1995 were compatible with mild 
degenerative joint disease bilaterally with narrowing of the 
medial compartment.  The diagnosis was, in pertinent part,  
osteoarthritis of both knees.

Review of a VA outpatient treatment record dated in April 
1997 shows that the veteran complained of bilateral knee 
pain.  Other outpatient records dated in July 1997 show 
complaints of left knee pain and a diagnosis of degenerative 
joint disease.  

To summarize, the veteran's complaints concerning his 
service-connected left knee disability include evidence of 
pain due to arthritis as well as subjective complaints 
concerning swelling and instability.  His statements 
describing the symptoms of his left knee disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence of 
record.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The veteran is service connected for left knee injury 
residuals and arthritis.  As moderate impairment of the left 
knee with recurrent subluxation or lateral instability was 
not shown on the recent VA examination in 1997 (no 
instability of the joint or other impairment except for some 
limited range of motion and mild arthritic pathology seen on 
1995 x-rays), a 20 percent rating is not warranted for 
assignment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Moreover, as the evidence of record does not reveal that the 
veteran's left knee is manifested by dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint, a 20 percent rating is not warranted 
pursuant to Diagnostic Code 5258.

In addition, the medical evidence of record is not shown to 
support the assignment of a compensable rating for limitation 
of flexion of the left leg.  As noted on VA examination in 
March 1997 flexion was shown to be to 95 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260; see also 38 C.F.R. 
§ 4.71, Plate II (1999).

However, the March 1997 VA examination report indicated that 
the veteran had complaints of pain and clinical testing 
showed limited range of motion on extension of the left knee 
to 170 degrees.  Normal range of motion of the knee is 
extension to 0 degrees and flexion to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (1999).  In view of these 
findings, the Board finds that a separate rating of 10 
percent under Diagnostic Code 5261 is deemed to be warranted 
in this instance based upon limitation of motion on extension 
of the left knee to 10 degrees of what the examiner must have 
based his reported finding of 170 degrees of extension (based 
on what only can be presumed was a 0-180 degrees horizontal-
plain scale used by the examiner for testing extension range 
of motion on that examination).  As these recently reported 
findings appear to represent distinct and separate pathology 
apart of his knee instability/arthritis which has been rated 
10 percent under code 5003-5257 for many years, the anti-
pyramiding provisions under 38 C.F.R. § 4.14 are not 
violated.

The Board has considered whether an increased evaluation 
could be assigned for the veteran's left knee disability on 
the basis of additional functional loss due to pain on use or 
due to fatigue and other factors set forth under 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); see also DeLuca, supra.  However, 
after reviewing the record, it is the Board's judgment that 
as the left knee injury residuals with arthritis do not 
satisfy the rating criteria for the award of a higher 
evaluation under codes 5003 or 5257, the Board is satisfied 
that the 10 percent currently in effect under code 5257 for 
overall "slight" impairment caused by instability 
contemplates the functional loss he has in the left knee 
disability.  Hence, there is no evidence of actual 
"additional" functional loss in the left knee that would 
warrant entitlement to an increased rating under sections 
4.40, 4.45 and 4.59.  As detailed above, the Board finds that 
a separate 10 percent rating under code 5261 is in order, 
however, and this rating represents the increased level of 
disability shown by the medical evidence of record.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for left knee disability under Diagnostic Code 5257 is 
denied.

Entitlement to a separate 10 percent evaluation for left knee 
limitation of motion is granted, subject to the controlling 
regulations governing the payment of monetary benefits. 



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

